Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A)            Claims 19-20 are rejected under 35 U.S.C. 101 because “a computer storage medium” does not fall within one of the four categories (process, machine, manufacture or composition of matter) of invention and as a result it is not a statutory process. Therefore, the claims are rejected as ineligible subject matter under 35 U.S.C. 101.
B)            Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As claimed in claim 19, “a computer storage medium”, given the broadest reasonable claim interpretation, a claim drawn to a computer storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer storage media, particularly when the specification is silent (see first paragraph of page 18 of the current specification which discloses “storage medium includes: various media capable of storing program codes such as a U disk, a mobile hard disk, a Read-Only Memory (ROM), a magnetic disk or an optical disk. As a consequence, the embodiments of the disclosure are not limited to any specific hardware and software combination.” Therefore the claim is not limited to a non-transitory computer storage medium and may include transitory propagating signal per se. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-5, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CMCC. "R2-1710393, 3GPP TSG-RAN WG2 Meeting #99 bis, Prague, Czech Republic, 9th- 13th October 2017”, Shorter QF 1 in SDAP Header, 13 October 2017 (2017-10-13), pages 1-4, and figure 1 hereinafter CMCC in view of JIANG (US 2020/0021530 A1). 
 	As per claim 1, CMCC teaches a method for dynamically indicating a Quality of Service (QoS) Flow Identity (ID) (QFI) (CMCC, page 2, section 2.2, method of dynamically representing QoS flow ID) comprising: mapping, by the UE, the first QFI to 
	However, CMCC does not explicitly teach obtaining, by User Equipment (UE), a Service Data Adaptation Protocol (SDAP) Service Data Unit (SDU) and obtaining a first QFI to which the SDAP SDU belongs.
	In the same field of endeavor, JIANG teaches obtaining, by User Equipment (UE), a Service Data Adaptation Protocol (SDAP) Service Data Unit (SDU) (JIANG, ¶0033-34, UE 110 is receiving data such as SDAP SDU) and obtaining a first QFI to which the SDAP SDU belongs (JIANG, ¶0034 and ¶0036, receiving first QoS flow identifier to which data such as SDAP SDU belongs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of JIANG into invention of CMCC in order to perform mapping between a QoS (Quality of Service) flow and a data bearer, and add different QoS flow identifiers into a packet header of transmission data for different QoS flows to identify the QoS flow of the transmission data to emerge and develop 5G system.
 	As per claim 2 as applied to claim 1 above, CMCC does not explicitly teach after mapping the first QFI to the second QFI, storing, by the UE, mapping relationships between the first QFI and the second QFI.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of JIANG into invention of CMCC in order to perform mapping between a QoS (Quality of Service) flow and a data bearer, and add different QoS flow identifiers into a packet header of transmission data for different QoS flows to identify the QoS flow of the transmission data to emerge and develop 5G system.
As per claim 3 as applied to claim 2 above, CMCC does not explicitly teach, wherein the UE stores the mapping relationships through an SDAP layer. 
In the same field of endeavor, JIANG teaches wherein the UE stores the mapping relationships through an SDAP layer (JIANG, ¶0034, storing the correspondence relationships through an SDAP stratum/layer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of JIANG into invention of CMCC in order to perform mapping between a QoS (Quality of Service) flow and a data bearer, and add different QoS flow identifiers into a packet header of transmission data for different QoS flows to identify the QoS flow of the transmission data to emerge and develop 5G system.

As per claim 5 as applied to claim 1 above, CMCC teaches wherein the first QFI has 7 bits and the second QFI has 6 bits (CMCC, page 1, section 2.1, QFIs are 6 bits (i.e. second QFI) or 7 bits (i.e. first QFI)). 

 	As per claim 10, CMCC teaches user equipment comprising: map the first QFI to a second QFI (CMCC, page 2, section 2.2, mapping of QoS flow ID (i.e. first QFI) and shorter QFI (i.e. second QFI)) and comprise the second QFI in an SDAP header (CMCC, page 1, section 2.1, shorter QFI in SDAP header), wherein a number of bits of the first QFI is greater than a number of bits of the second QFI (CMCC, section 2.2 and table 1, bits number of QoS flow ID (6 bits) is greater than the number of bits of smaller QFI (4 bits)). 
	However, CMCC does not explicitly teach a processor and a memory storing instructions which, when executed by the processor, cause the processor to obtain a Service Data Adaptation Protocol (SDAP) Service Data Unit (SDU) and obtaining a first QFI to which the SDAP SDU belongs.
	In the same field of endeavor, JIANG teaches a processor (JIANG, ¶0102, processor) and a memory (JIANG, ¶0102, memory) storing instructions which, when executed by the processor (JIANG, ¶0102, store instructions executable by the processor), cause the processor to obtain a Service Data Adaptation Protocol (SDAP) Service Data Unit (SDU) (JIANG, ¶0033-34, UE 110 is receiving data such as SDAP 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of JIANG into invention of CMCC in order to perform mapping between a QoS (Quality of Service) flow and a data bearer, and add different QoS flow identifiers into a packet header of transmission data for different QoS flows to identify the QoS flow of the transmission data to emerge and develop 5G system.
As per claim 11 as applied to claim 10 above, CMCC does not explicitly teach store mapping relationships between the first QFI and the second QFI.  
	In the same field of endeavor, JIANG teaches store mapping relationships between the first QFI and the second QFI (JIANG, ¶0036, storing the correspondence relationships among the first QoS flow identifier and second QoS flow identifier). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of JIANG into invention of CMCC in order to perform mapping between a QoS (Quality of Service) flow and a data bearer, and add different QoS flow identifiers into a packet header of transmission data for different QoS flows to identify the QoS flow of the transmission data to emerge and develop 5G system.
As per claim 12 as applied to claim 11 above, CMCC does not explicitly teach, store the mapping relationships through an SDAP layer. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of JIANG into invention of CMCC in order to perform mapping between a QoS (Quality of Service) flow and a data bearer, and add different QoS flow identifiers into a packet header of transmission data for different QoS flows to identify the QoS flow of the transmission data to emerge and develop 5G system.
As per claim 13 as applied to claim 10 above, CMCC teaches wherein a value of the first QFI is equal to a value of a 5th-Generation QoS Identifier (5QI) (CMCC, page 1, section 2.1, QFI with 7 bits is equal to number 79 of 5QI which means at least 7 bits). 
As per claim 14 as applied to claim 10 above, CMCC teaches wherein the first QFI has 7 bits and the second QFI has 6 bits (CMCC, page 1, section 2.1, QFIs are 6 bits (i.e. second QFI) or 7 bits (i.e. first QFI)). 
As per claim 19, CMCC teaches a computer storage medium having stored thereon computer- executable instructions that, when executed by a processor, cause the processor to perform the steps of the method for dynamically indicating a Quality of Service (QoS) Flow Identity (ID) (QFI) (CMCC, page 2, section 2.2, computer instructions to perform method of dynamically representing QoS flow ID) comprising: 
mapping, by the UE, the first QFI to a second QFI (CMCC, page 2, section 2.2, mapping of QoS flow ID (i.e. first QFI) and shorter QFI (i.e. second QFI)) and comprising the second QFI in an SDAP header (CMCC, page 1, section 2.1, shorter QFI in SDAP 
	However, CMCC does not explicitly teach obtaining, by User Equipment (UE), a Service Data Adaptation Protocol (SDAP) Service Data Unit (SDU) and obtaining a first QFI to which the SDAP SDU belongs.
	In the same field of endeavor, JIANG teaches obtaining, by User Equipment (UE), a Service Data Adaptation Protocol (SDAP) Service Data Unit (SDU) (JIANG, ¶0033-34, UE 110 is receiving data such as SDAP SDU) and obtaining a first QFI to which the SDAP SDU belongs (JIANG, ¶0034 and ¶0036, receiving first QoS flow identifier to which data such as SDAP SDU belongs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of JIANG into invention of CMCC in order to perform mapping between a QoS (Quality of Service) flow and a data bearer, and add different QoS flow identifiers into a packet header of transmission data for different QoS flows to identify the QoS flow of the transmission data to emerge and develop 5G system.
As per claim 20 as applied to claim 19 above, CMCC does not explicitly teach after mapping the first QFI to the second QFI, storing, by the UE, mapping relationships between the first QFI and the second QFI.  
	In the same field of endeavor, JIANG teaches after mapping the first QFI to the second QFI, storing, by the UE, mapping relationships between the first QFI and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of JIANG into invention of CMCC in order to perform mapping between a QoS (Quality of Service) flow and a data bearer, and add different QoS flow identifiers into a packet header of transmission data for different QoS flows to identify the QoS flow of the transmission data to emerge and develop 5G system.
Allowable Subject Matter
4.	Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PAN (US 2020/0374948 A1) discloses:
2.1 Transparent Mode for SDAP 
[0090] As agreed in the last meeting there are cases when the SDAP header is not needed (e.g. when operating in LTE+DC mode towards EPC or when the network does not intend to use any reflective mapping).  When the network does not configure the SDAP header one could model this in a way that the SDAP layer is absent.  However, this makes the protocol look different depending on an RRC configuration.  Hence, a cleaner solution is to model the absence of the SDAP header as "SDAP transparent mode" as done already in several other 3GPP protocols.  In this way, SDAP can 
 2.2 SDAP Header Format 
 [0091] In RAN2 97-bis meeting, decision was made to include Flow ID in SDAP header and to have the header byte aligned.  Yet, the question of Flow Id length remains open.  Possible sizes of flow ID are from 7 bits up to 16 bits when SDAP header is assumed to be one or two bytes and Maximum defined QFI value in QFI table defined by SA is 79 [1].  Flow ID value range with 7-bits should be already sufficient as it allows 128 flows to exist in one PDU session.  Having larger Flow ID range requires UE to allocate more resources for Flow to DRB mapping.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643